UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1448


PENNY K. YOHE,

                 Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                 Defendant - Appellee,

          and

SOCIAL SECURITY ADMINISTRATION,

                 Party-in-Interest.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cv-00075-FPS-JES)


Submitted:   February 23, 2011             Decided:   March 14, 2011


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy F. Cogan, CASSIDY MYERS COGAN & VOEGELIN, L.C.,
Wheeling, West Virginia, for Appellant. Eric Kressman, Regional
Chief  Counsel,   Maija  Pelly,   Acting Supervisory  Attorney,
Philadelphia, Pennsylvania; Betsy C. Jividen, United States
Attorney, Helen Campbell Altmeyer, Assistant United States
Attorney, Nicole A. Schmid, Special Assistant      United   States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Penny    K.    Yohe        appeals      the    district      court’s   order

accepting the recommendation of the magistrate judge, granting

the Commissioner’s motion for summary judgment and affirming the

decision of the Commissioner to deny Yohe supplemental security

income   benefits.          We    have       reviewed      the   record    and   find    no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.                Yohe v. Comm’r of Soc. Sec., No. 5:09-

cv-00075-FPS-JES (N.D. W. Va. Apr. 6, 2010).                          We dispense with

oral   argument      because          the    facts   and     legal    contentions       are

adequately    presented          in    the    materials      before    the    court     and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                               3